DETAILED ACTION
This is in response to applicant's communication filed on 05/12/2022, wherein:
Claim 1-18 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6 of U.S. Patent No. US 11335105 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because their scope are overlapped.

US 11335105 B2
17743228
1. A machine vision method comprising: 

capturing, via an imaging assembly, an image of an indicia appearing within a field of view (FOV) of the imaging assembly; 

recognizing, via a controller, the indicia as a focus adjustment trigger, the focus adjustment trigger operative to trigger an adjustment of at least one focus parameter associated with the imaging assembly; 

determining, via the controller, a focus distance to an imaging plane based at least in part on the indicia; adjusting the at least one focus parameter based at least in part on the indicia by adjusting the at least one focus parameter based at least in part on the focus distance; 

locking the at least one focus parameter such that the at least one focus parameter remains unaltered for a duration; and 

responsive to the locking of the at least one focus parameter, capturing, via the imaging assembly, at least one subsequent image of an object of interest, wherein determining, via the controller, the focus distance to the imaging plane based at least in part on the indicia includes determining the focus distance to the imaging plane based at least in part on (i) payload data conveyed by the indicia, and/or (ii) decoding the indicia to read predetermined distance data.

2. The machine vision method of claim 1, wherein the duration extends until a subsequent indicia appears within the FOV of the imaging assembly, and wherein the subsequent indicia is recognized as another focus adjustment trigger for another object of interest.

3. The machine vision method of claim 1, further comprising decoding, via the controller, payload data of the indicia to determine the focus distance.

4. The machine vision method of claim 1, further comprising: recognizing, via the controller, the indicia according to an industry standard; and determining, via the controller, the payload data based on recognizing that the indicia conforms to the industry standard.

5. The machine vision method of claim 1, wherein adjusting the at least one focus parameter based at least in part on the indicia includes focusing, via an autofocus module, the imaging assembly on the indicia.

6. The machine vision method of claim 1, further comprising: further adjusting the at least one focus parameter based at least in part on the indicia; locking the further adjusted at least one focus parameter such that the further adjusted at least one focus parameter remains unaltered for another duration; and responsive to the locking of the further adjusted at least one focus parameter, capturing, via the imaging assembly, at least one additional subsequent image of another object of interest.










1. A machine vision method comprising: 

capturing, via an imaging assembly, an image of an indicia appearing within a field of view (FOV) of the imaging assembly; 

determining if the indicia is a focus adjustment trigger or if the indicia is not the focus adjustment trigger, the focus adjustment trigger operative to trigger an adjustment of at least one focus parameter associated with the imaging assembly; 

responsive to determining that the indicia as the focus adjustment trigger: adjusting the at least one focus parameter based at least in part on the indicia; 

locking the at least one focus parameter such that the at least one focus parameter remains unaltered for a duration; and 

responsive to the locking of the at least one focus parameter, capturing, via the imaging assembly, at least one subsequent image of an object of interest; and responsive to recognizing the indicia as not the focus adjustment trigger, capturing at least one other image via the via an imaging assembly (see claim 1 of US 11335105 B2).

2. The machine vision method of claim 1, wherein the duration extends until a subsequent indicia appears within the FOV of the imaging assembly, and wherein the subsequent indicia is recognized as another focus adjustment trigger for another object of interest (see claim 2 of US 11335105 B2).

3. The machine vision method of claim 1, further comprising determining, via the controller, a focus distance to an imaging plane based at least in part on the indicia, wherein the adjusting the at least one focus parameter includes the adjusting the at least one focus parameter based at least in part on the focus distance (see claim 1 and 3 of US 11335105 B2).

4. The machine vision method of claim 3, wherein determining, via the controller, the focus distance to the imaging plane based at least in part on the indicia includes determining the focus distance to the imaging plane based at least in part on payload data conveyed by the indicia (see claim 1 and 3 of US 11335105 B2).

5. The machine vision method of claim 4, further comprising decoding, via the controller, payload data of the indicia to determine the focus distance (see claim 1 and 3 of US 11335105 B2).

6. The machine vision method of claim 4, further comprising: recognizing, via the controller, the indicia according to an industry standard; and determining, via the controller, the payload data based on recognizing that the indicia conforms to the industry standard (see claim 1 and 3-4 of US 11335105 B2).

7. The machine vision method of claim 3, wherein determining, via the controller, the focus distance to the imaging plane based at least in part on the indicia includes decoding the indicia to read predetermined distance data (see claim 1 of US 11335105 B2).

8. The machine vision method of claim 1, wherein adjusting the at least one focus parameter based at least in part on the indicia includes focusing, via an autofocus module, the imaging assembly on the indicia (see claim 5 of US 11335105 B2).

9. The machine vision method of claim 1, further comprising: further adjusting the at least one focus parameter based at least in part on the indicia; locking the further adjusted at least one focus parameter such that the further adjusted at least one focus parameter remains unaltered for another duration; and responsive to the locking of the further adjusted at least one focus parameter, capturing, via the imaging assembly, at least one additional subsequent image of another object of interest (see claim 6 of US 11335105 B2).


Regarding claim 10-18, the scope and content of the claim recite a machine vision system for performing the method of claim 1-9, therefore, being addressed as in claim 1-9 above.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Silver et al. (US 20110298934 A1) in view of Nunnink (US 20140183264 A1).

Regarding claim 1, Silver discloses a machine vision method (abstract) comprising: 
capturing, via an imaging assembly, an image of an indicia appearing within a field of view (FOV) of the imaging assembly (Fig. 2-3, Fig. 5 step 500-502, Fig. 6 step 600-602 and ¶0054, 0086 disclose capturing image of key 206 – i.e. indicia – in field of view) ; 
determining if the indicia is a focus adjustment trigger or if the indicia is not the focus adjustment trigger, the focus adjustment trigger operative to trigger an adjustment of at least one focus parameter associated with the imaging assembly (Fig. 5 step 504 and ¶0089 – “At step 504, the system acts on the decision as to whether the image or recent sequence of images includes a recognized gesture or key that relates to set-up…Alternatively, if a rapid sequence of right-to-left-to-right hand motions are detected, a system in set up mode would adjust a selected degree of freedom (e.g., aperture, focus, height, x-position, or y-position) by counting the number of such motions, for example)”); 
responsive to determining that the indicia as the focus adjustment trigger: adjusting the at least one focus parameter based at least in part on the indicia (Fig. 5 step 504 and ¶0089 – “At step 504, the system acts on the decision as to whether the image or recent sequence of images includes a recognized gesture or key that relates to set-up…Alternatively, if a rapid sequence of right-to-left-to-right hand motions are detected, a system in set up mode would adjust a selected degree of freedom (e.g., aperture, focus, height, x-position, or y-position) by counting the number of such motions, for example); 
responsive to recognizing the indicia as not the focus adjustment trigger, capturing at least one other image via the via an imaging assembly (Fig. 5 step 504-508-500).
However, the reference is silent on details about (1) locking the at least one focus parameter such that the at least one focus parameter remains unaltered for a duration; and responsive to the locking of the at least one focus parameter, capturing, via the imaging assembly, at least one subsequent image of an object of interest.
Nunnink discloses  locking the at least one focus parameter such that the at least one focus parameter remains unaltered for a duration (Fig. 7 step 740 and par. 0042 – “If the image is sufficiently resolved (for example, a symbol can be decoded), then decision step 730 allows focus to be set at the current setting (step 740)”); and responsive to the locking of the at least one focus parameter, capturing, via the imaging assembly, at least one subsequent image of an object of interest (Fig. 7 step 740 to step 710 and par. 0042 disclose obtaining image of symbol for decoding using the maintained focus of step 740).
Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed the invention, to modify the invention of Silver to incorporate focus locking for obtaining image from Nunnink because doing so would applying a known technique to a known device (method, or product) ready for improvement to yield predictable results  (MPEP §2141 -III) to maintain focus during image capturing. 

Regarding claim 2, the combined teaching of Silver and Nunnink discloses the machine vision method of claim 1, wherein the duration extends until a subsequent indicia appears within the FOV of the imaging assembly, and wherein the subsequent indicia is recognized as another focus adjustment trigger for another object of interest (Silver - Fig. 5 step 504 and ¶0089; Nunnink – Fig. 6 discloses process of autofocus and locking focus on an object, which is obvious that the focus can be maintain for a duration until the process is repeated for another object).

Regarding claim 3, the combined teaching of Silver and Nunnink discloses the machine vision method of claim 1, further comprising determining, via the controller, a focus distance to an imaging plane based at least in part on the indicia, wherein the adjusting the at least one focus parameter includes the adjusting the at least one focus parameter based at least in part on the focus distance (Silver - Fig. 5 step 504 and ¶0089 – “At step 504, the system acts on the decision as to whether the image or recent sequence of images includes a recognized gesture or key that relates to set-up…Alternatively, if a rapid sequence of right-to-left-to-right hand motions are detected, a system in set up mode would adjust a selected degree of freedom (e.g., aperture, focus, height, x-position, or y-position) by counting the number of such motions, for example)”).

Regarding claim 4, the combined teaching of Silver and Nunnink discloses the machine vision method of claim 3, wherein determining, via the controller, the focus distance to the imaging plane based at least in part on the indicia includes determining the focus distance to the imaging plane based at least in part on payload data conveyed by the indicia (Silver - ¶0056 – “FOCUS is adjusted using a key in the field of view, such as the UAT 206”; ¶0069 – “the UAT can include a data matrix code in its center, providing enhanced contrast for aperture adjustments, while also providing detailed information via the data matrix code”).

Regarding claim 5, the combined teaching of Silver and Nunnink discloses the machine vision method of claim 4, further comprising decoding, via the controller, payload data of the indicia to determine the focus distance (Silver - ¶0056 – “FOCUS is adjusted using a key in the field of view, such as the UAT 206”; ¶0069 – “the UAT can include a data matrix code in its center, providing enhanced contrast for aperture adjustments, while also providing detailed information via the data matrix code”).

Regarding claim 6, the combined teaching of Silver and Nunnink discloses the machine vision method of claim 4, further comprising: recognizing, via the controller, the indicia according to an industry standard; and determining, via the controller, the payload data based on recognizing that the indicia conforms to the industry standard (Silver - ¶0056 – “FOCUS is adjusted using a key in the field of view, such as the UAT 206”; ¶0069 – “the UAT can include a data matrix code in its center, providing enhanced contrast for aperture adjustments, while also providing detailed information via the data matrix code”. ¶0037 – “he key recognizer 24 can respond to a wide variety of keys. Keys include bar code symbols, data matrix symbols, and other 2-dimensional data symbols”).

Regarding claim 7, the combined teaching of Silver and Nunnink discloses the machine vision method of claim 3, wherein determining, via the controller, the focus distance to the imaging plane based at least in part on the indicia includes decoding the indicia to read predetermined distance data (Silver - ¶0056 – “FOCUS is adjusted using a key in the field of view, such as the UAT 206”; ¶0069 – “the UAT can include a data matrix code in its center, providing enhanced contrast for aperture adjustments, while also providing detailed information via the data matrix code”).

Regarding claim 8, the combined teaching of Silver and Nunnink discloses the machine vision method of claim 1, wherein adjusting the at least one focus parameter based at least in part on the indicia includes focusing, via an autofocus module, the imaging assembly on the indicia (Silver - ¶0056 – “FOCUS is adjusted using a key in the field of view, such as the UAT 206”).

Regarding claim 9, the combined teaching of Silver and Nunnink discloses the machine vision method of claim 1, further comprising: further adjusting the at least one focus parameter based at least in part on the indicia; locking the further adjusted at least one focus parameter such that the further adjusted at least one focus parameter remains unaltered for another duration; and responsive to the locking of the further adjusted at least one focus parameter, capturing, via the imaging assembly, at least one additional subsequent image of another object of interest (The scope of claim 9 is a repetition of  the step of claim 1 which is addressed by Silver and Nunnink; Silver – Fig. 5 step 502-504 and ¶0089 disclose the process repeated until new key is detected; Nunnink - Fig. 7 step 740 to step 710 and par. 0042 disclose obtaining image of symbol for decoding using the maintained focus of step 740.).

Regarding claim 10, the scope and content of the claim recites a machine vision system for performing the method of claim 1, therefore, being addressed as in claim 1.

Regarding claim 11, the scope and content of the claim recites a machine vision system for performing the method of claim 2, therefore, being addressed as in claim 2.

Regarding claim 12, the scope and content of the claim recites a machine vision system for performing the method of claim 3, therefore, being addressed as in claim 3.

Regarding claim 13, the scope and content of the claim recites a machine vision system for performing the method of claim 4, therefore, being addressed as in claim 4.

Regarding claim 14, the scope and content of the claim recites a machine vision system for performing the method of claim 5, therefore, being addressed as in claim 5.

Regarding claim 15, the scope and content of the claim recites a machine vision system for performing the method of claim 6, therefore, being addressed as in claim 6.

Regarding claim 16, the scope and content of the claim recites a machine vision system for performing the method of claim 7, therefore, being addressed as in claim 7.

Regarding claim 17, the scope and content of the claim recites a machine vision system for performing the method of claim 8, therefore, being addressed as in claim 8.

Regarding claim 18, the scope and content of the claim recites a machine vision system for performing the method of claim 9, therefore, being addressed as in claim 9.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643